Steates v Johnson (2020 NY Slip Op 06672)





Steates v Johnson


2020 NY Slip Op 06672


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


1056 CA 20-00359

[*1]RICHARD STEATES, PLAINTIFF-APPELLANT,
vJUDY A. JOHNSON, DEFENDANT-RESPONDENT. 


GUSTAVE J. DETRAGLIA, JR., UTICA, FOR PLAINTIFF-APPELLANT. 
DAVID A. LONGERETTA, UTICA, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered February 5, 2020. The order granted the motion of defendant for summary judgment by dismissing the second cause of action and denied the cross motion of plaintiff for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court